DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as a plurality of structures has previously been established.  Appropriate correction is required.
Claim 12 recites the limitation "the structure" in line 7.  There is insufficient antecedent basis for this limitation in the claim, as a plurality of structures has previously been established.  Appropriate correction is required.
Claims 2-11, 13-20 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernimont et al., U.S. Patent Application Publication 2012/0077429 in view of Nelson, U.S. Patent 5,152,814.
Regarding claim 1, Wernimont discloses a modular cleanroom facility comprising: multiple modular building structures (for example 1, 2) positioned side-by-side with respect to each other (Fig. 1), each modular building structure having a longitudinal dimension and a lateral dimension (see Fig. 1), each modular building structure comprising: a floor, a ceiling, and at least two walls defining an interior (paragraph 146), wherein the joined modular building structures form a large sealable, sterilizable cleanroom, but does not disclose a utility panel having a set of connections for power outlets, data, pressurized gas, and water, a longitudinal location of the utility panel within the interior of each of the two or more modular building structures being substantially identical among the modular building structures; and fasteners within the hollow tubes of the modular building structures configured to join the modular building structures together, wherein the joined modular building structures form a large sealable, sterilizable cleanroom, wherein the utility panels of the modular building structures are aligned with one another in the cleanroom interior.  Wernimont does teach connector frames connecting the modules (paragraph 14) with a fastener (paragraph 131).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize elongate structural tubes with a fastener interior to the tubes rather than the corner connectors as shown to provide better structural support at the connection, and as the connectors are hollow so the tubes would function in the same manner.  Nelson teaches utility panels (26).  It would have been obvious to 
Regarding claim 5, Wernimont discloses a modular cleanroom facility wherein a number and type of connections in each set are substantially identical between utility panels in different modular building structures (the modules are all ISO containers and will therefore be substantially the same).
Regarding claim 6, Wernimont discloses a modular cleanroom facility but does not specifically disclose wherein the utility panels are located on ceilings of the modular building structures.  As Holtz is not specific to a placement of the utility panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the utility panels on ceilings of the structures so that the panels are out of the way of any users within the facility.  
Regarding claim 7, the prior art as modified discloses a modular cleanroom facility but does not specifically disclose gas pipes extending laterally over the modular building structures and connecting the pressurized gas connections; and water pipes collocated with the gas pipes extending laterally over the modular building structures and connecting the water connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend water and gas connections over the structures so that they can function as a single building once they are assembled together.
Regarding claim 8, the prior art as modified discloses a modular cleanroom facility but does not specifically disclose further comprising: electrical conduit extending laterally across the modular building structures and connecting the power outlets; and data cables extending laterally across the modular building structures and connecting the data connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend electrical and 
Regarding claim 9, the prior art as modified discloses a modular cleanroom facility but does not specifically disclose wherein the electrical conduit includes flexible conduit and junction boxes between the modular building structures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include flexible electrical conduits as wires are known in the art, as well as junction boxes between the structures to connect the electrical system of each module to one another.
Regarding claim 10, Wernimont discloses a modular cleanroom facility wherein each modular building structure further comprises: an air vent opening to the interior and an air handling duct connected with the air vent (paragraph 80); but does not disclose the cleanroom system includes ductwork extending laterally across the modular building structures and connecting the air vents.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the ducts laterally to effectively connect the ducts between adjacent modules.
Regarding claim 11, Wernimont discloses a modular cleanroom facility wherein the large sealable, sterilizable cleanroom includes an area that is uninterrupted by pillars or structural walls (at 96, the area is uninterrupted by structural elements, see Fig. 9).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernimont et al., U.S. Patent Application Publication 2012/0077429 in view of Nelson, U.S. Patent 5,152,814 and Holtz et al., U.S. Patent Application Publication 2011/0053486.
Regarding claim 4, the prior art as modified discloses a modular cleanroom facility but does not disclose it is further comprising: air bearings beneath the floor of each modular building structure configured to support the modular building structure on a cushion of air to facilitate joining them .  
Allowable Subject Matter
Claims 2-3, 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record as cited above fails to disclose or make obvious a modular transportable cleanroom having all of the components in combination as claimed and including tension cables which extend through hollow tubes of adjoining structures to join the modular structures together, and it would be beyond permissible hindsight to modify the structures to include this feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633